DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a dimensioning unit configured to configure … TTD system;” in claim 1.
“the dimensioning unit configured to increase … uplink channel.” in claim 4.
“the dimensioning unit configured to set … uplink channel.” in claim 5.
“the dimensioning unit configured to set … TTD system.” in claim 6.
“the dimensioning unit configured to generate … PUCCH parameters.” in claim 7.
“the dimensioning unit configured to determine … is increased;” in claim 8.
“the dimensioning unit configured to determine … is increased;” in claim 9.
“the dimensioning unit configured to distribute … the SRS.” in claim 11.
“the dimensioning unit configured to enable … of UEs.” in claim 12.
“the dimensioning unit configured to schedule … is met.” in claim 13.
“the dimensioning unit configured to handle … TTD system.” in claim 14.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1) With respect to claims 1, 4-9, and 11-14, claim limitations regarding the dimensioning unit recited in claims 1, 4-9, and 11-14, as discussed above, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The written description is devoid of any structure of a dimensioning unit that performs the functions of the claims. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

2) With respect to claim 8, “the periodicity and/or RB resources” lacks antecedent basis. 

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
Claim 1, line 6, “the PUCCH region” should change to “a PUCCH region”.  
Claim 15, line 5, “the PUCCH region” should change to “a PUCCH region”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1) Claims 1-7, 13-20, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2018/0359057 A1) hereinafter “Yang”, in view of Huang et al. (US 2018/0014323 A1) hereinafter “Huang”.
	Regarding claim 1:
Yang discloses a system to support uplink data throughput improvement for a time division duplex (TDD) system, comprising: 
a dimensioning unit (Fig. 14, 112) configured to configure a plurality of parameters for a physical uplink control channel (PUCCH) of a uplink channel (Para. [0076] and [0079], PF4 resources configured for a PUCCH) between a user equipment (UE) (Fig. 8, UE) and a base station (Fig. 8, BS) in the TDD system (Para. [0058]-[0060]) such that the PUCCH region of the uplink channel utilized by the UE is restricted to only one or more radio bearers (RBs) of the uplink channel and a physical uplink shared channel (PUSCH) region of the uplink channel is increased in terms of RBs made available (Para. [0095], PUCCH signal is not allowed to be configured using the overlapped resource, which allows PUSCH signal to be configured using the overlapped resource); 
configure the PUCCH to increase data throughput of the physical uplink channel according to the plurality of parameters for the PUCCH such that the PUCCH region of the uplink channel utilized by the UE is restricted to only the one or more RBs of the uplink channel and the PUSCH region of the uplink channel is increased in terms of RBs made available (Para. [0095], PUCCH signal is not allowed to be configured using the overlapped resource, which allows PUSCH signal to be configured using the overlapped resource).
Yang does not disclose the dimensioning unit configured to store the plurality of parameters for PUCCH configuration at the base station of the TTD system; said UE configured to read the plurality of parameters for PUCCH configuration from the base station and store the plurality of parameters at the UE. 
	Huang teaches a UE receives and stores PUCCH configuration information stored in a base station (Para. [0092]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in view of the teaching by Huang to include the feature the dimensioning unit configured to store the plurality of parameters for PUCCH configuration at the base station of the TTD system, said UE configured to read the plurality of parameters for PUCCH configuration from the base station and store the plurality of parameters at the UE2, in order to reduce signaling overhead between UE and base station when UE determines the PUCCH configuration. 
	Regarding claim 2:
Yang further discloses the UE is a mobile device or a data terminal (Para. [0005], user equipment in a wireless communication system).
Regarding claim 3:
Yang further discloses the plurality of configured PUCCH parameters include a channel quality indicator (CQI) report, which carries information on quality of the uplink channel in the TDD system (Para. [0011], [0048], [0056], [0063], [0064], channel state information, CSI).
	Regarding claim 4:
Yang further discloses the dimensioning unit is configured to increase data throughput of the physical uplink channel between the UE and the base station by configuring the CQI report of the uplink channel (Para. [0011], [0056], [0063], [0064]).
	Regarding claim 5:
Yang further discloses the dimensioning unit is configured to set periodicity of the CQI report and/or the RBs according to the plurality of parameters for PUCCH configuration (Para. [0008]-[0010], [0078]) to increase data throughput of the physical uplink channel (intended result).
Regarding claim 6:
Yang further discloses the dimensioning unit is configured to set the periodicity of the CQI report to coincide with an allocated rank indicator (RI) configuration index of the TDD system (Para. [0064], Fig. 9).
Regarding claim 7:
Yang further discloses the dimensioning unit is configured to generate and transmit an acknowledgement (ACK) report in the form of a hybrid automatic repeat request (HARQ) (Para. [0011], [0043], [0048], [0052], [0063]) to increase data throughput of the physical uplink channel (intended result), wherein the HARQ is a combination of high-rate forward error-correcting coding and ARQ error-control, on one or more of the PUCCH parameters.
Regarding claim 13:
Yang further discloses the dimensioning unit is configured to schedule the UE to be within a certain time period from the last time it was scheduled in a downlink (Para. [0059]-[0061]) so that delay sensitive traffic's part of quality of service (QoS) criteria of the TTD system is met (intended result).
	Regarding claim 14:
Yang further discloses the dimensioning unit is configured to handle the RBs and/or an Internet protocol (IP) multimedia subsystem (IMS) signaling in a priority manner (Para. [0095]) in order to meet the QoS criteria of the TDD system (intended result).
	Regarding claims 15-20, and 26-27:
	Similar to claims 1-7 and 13-14.  Rejections of claims 1-7, and 13-14 are applicable. 

2) Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Huang, and further in view of Li et al. (US 2019/0098654 A1) hereinafter “Li”.
	Regarding claims 8 and 21:
Yang does not disclose the dimensioning unit is configured to determine and store a same set of scheduling request (SR) parameters of the TDD system in both the base station and the UE such that the number of RBs available for PUSCH transmission is increased (intended result); the UE is configured to read the scheduling request parameters and set the periodicity and/or RB resources according to the scheduling request parameters.
Li teaches determining and storing a same set of scheduling request (SR) parameters in both a base station and a UE, and reading the scheduling request parameters and setting periodicity and/or RB resources according to the scheduling request parameters (Para. [0116]-[0118], [0123]; Fig. 5, 515; Fig. 9, 915).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in view of the teaching by Li to include the feature the dimensioning unit is configured to determine and store a same set of scheduling request (SR) parameters of the TDD system in both the base station and the UE such that the number of RBs available for PUSCH transmission is increased, the UE is configured to read the scheduling request parameters and set the periodicity and/or RB resources according to the scheduling request parameters, in order to improve latency and reliability of scheduling request transmission. 

3) Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Huang, and further in view of Li et al. (US 2021/0281448 A1) hereinafter “Li”.
	Regarding claim 9 and 22:
Yang does not disclose the dimensioning unit is configured to determine and store a same set of sounding reference signal (SRS) parameters of the TDD system in both the base station and the UE in such a manner that the number of RBs available for PUSCH transmission is increased (intended result); the UE is configured to read the SRS parameters and set the periodicity and/or RB resources of SRS configuration according to the SRS parameters.
Li teaches determining and storing a same set of sounding reference signal (SRS) parameters in both a base station and a UE, and reading the SRS parameters and setting periodicity and/or RB resources according to the SRS parameters (Para. [0109]-[0111], [0138]-[0140]; Fig. 5, 515; Fig. 9, 915).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in view of the teaching by Li to include the feature the dimensioning unit is configured to determine and store a same set of sounding reference signal (SRS) parameters of the TDD system in both the base station and the UE in such a manner that the number of RBs available for PUSCH transmission is increased (intended result); the UE is configured to read the SRS parameters and set the periodicity and/or RB resources of SRS configuration according to the SRS parameters, in order to improve latency and reliability of sounding reference signal transmission. 
	
4) Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Huang, and further in view of Krishnamoorthi et al. (US 2018/0035451 A1) hereinafter “Krishnamoorthi”.
	Regarding claims 10 and 23:
Yang does not disclose a plurality of UEs wherein periodicity of the plurality of UEs in the TDD system for one or more of periodic CQI, scheduling request (SR), and sounding reference signal (SRS) is the same.
	Krishnamoorthi teaches the periodicity of a plurality of UEs in the TDD system for one or more of periodic CQI, scheduling request (SR), and sounding reference signal (SRS) is the same (Para. [0060]-[0063]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in view of the teaching by Krishnamoorthi to include the feature a plurality of UEs wherein periodicity of the plurality of UEs in the TDD system for one or more of periodic CQI, scheduling request (SR), and sounding reference signal (SRS) is the same, in order to avoid potential collision between uplink data and periodic uplink control data.
	
Allowable Subject Matter
Claim 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465